Case 1:17-cr-00232-EGS Document 181-1 Filed 04/24/20 Page 1 of 2




        Exhibit 1
                       Case 1:17-cr-00232-EGS Document 181-1 Filed 04/24/20 Page 2 of 2
     Agenda for tomorrow

     From:      "Kelner, Robert" & "/o=covington 5 burling/ou=cb/en=recipients/cn=dkb.cbpowa01.kelnerrk" &
     To:        "Anthony, Stephen"
     Date:      Mon, 19 Mar 2018 21:58:44 -0400




     Robert Kelner
     Covington & Burling LLP
     One CityCenter, 85o Tenth Street, NW
     Washington, DC 20001-4956
     T +1 202 662 5503 rkelner@cov.corn
                          l

     www.cov.corn

     COVI NOTE N
     This message is from a law firm and may contain information that is confidential or legally privileged.   If you are not the




Privileged/Attorney Work Product                                                                               Flynn File Transfer 00157926
